DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-7, 12-15, and 20 are rejected.
Claims 8-11, 16-19 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11,13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 1 recites the limitation “…The steering system…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.     
          Claim 3 recites the limitation “…the identifier of the vehicle hitch ball…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.     
Claim 3 recites the limitation “…the identifier to the image data…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required. 
          Claim 13 recites the limitation “…the identifier of the vehicle hitch ball…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.
         
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to ttp://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims of Pending Application No.: 16/547,722
Claims of Patent No.: 10,829,152 B2
1. A system for assisting in aligning a vehicle for hitching with a trailer, comprising: a vehicle steering system; an imager mounted with and directed to a rear of the vehicle and outputting image data; and a controller: receiving the image data, applying a location identifier of a vehicle hitch ball to the image data, and identifying a coupler of the trailer within the image data; and outputting a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

12. A vehicle, comprising: a steering system operably connected with steered wheels of the vehicle; an imager mounted with and directed to a rear of the vehicle and outputting image data; and a controller: receiving the image data, applying a location identifier of a vehicle hitch ball to the image data, and identifying a coupler of a trailer within the image data; and outputting a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

A method for assisting in aligning a vehicle for hitching with a trailer, comprising: receiving image data from an imager mounted with and directed to a rear of the vehicle and outputting image data; applying a location identifier of a vehicle hitch ball to the image data; identifying a coupler of the trailer within the image data; and outputting a steering control signal to a vehicle steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

A hitching assistance system for a vehicle, comprising: a controller: acquiring image data from the vehicle; identifying a plurality of trailers within the image data; outputting a video image displayable on a human-machine interface within the vehicle including: the image data; a plurality of graphic trailer identification images overlaid on the image data in respective positions adjacent each of the plurality of trailers; and a plurality of graphic trailer selection buttons overlaid on the image data in respective positions adjacent each of the plurality of graphic trailer identification images; receiving a selection of a subject trailer of the plurality of trailers; identifying a coupler of the subject trailer; outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler of the subject trailer.

10. A vehicle, comprising: a steering system; a camera positioned on an exterior of the vehicle; and a controller: acquiring image data from the camera; identifying a plurality of trailers within the image data; outputting a video image displayable on a human-machine interface including: the image positions adjacent each of the plurality of trailers; and a plurality of graphic trailer selection buttons overlaid on the image data in respective positions adjacent each of the plurality of graphic trailer identification images; receiving a selection of a subject trailer of the plurality of trailers; and outputting a steering signal to the vehicle steering system to an align a hitch ball of the vehicle with a coupler of the subject trailer.
16. A method for assisting a vehicle in hitching with a trailer, comprising: acquiring image data for a field of view away from a rear of the vehicle; identifying a plurality of trailers within the image data; outputting a video image displayable on a human-machine interface including: the image data; a plurality of graphic trailer identification images overlaid on the image data in respective positions adjacent each of the plurality of trailers; and a plurality of graphic trailer selection buttons overlaid on the image data in respective positions adjacent each of the plurality of graphic trailer identification images; receiving a selection of a subject trailer of the plurality of trailers; and outputting a steering signal to the vehicle steering system to an align a hitch ball of the vehicle with a coupler of the subject trailer.



Claims 1-20 of the pending Application No. 16/547,722 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10,829,152 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-20 of the pending Appl. No. 16/547,722 and the subject matter claims 1-20 of Patent No. 10,829,152 B2 disclose a similar scope of invention.
non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.


Claims of Pending Application No.: 16/547,722
Claims of Patent No.: 10,266,023 B2
1. A system for assisting in aligning a vehicle for hitching with a trailer, comprising: a vehicle steering system; an imager mounted with and directed to a rear of the vehicle and outputting image data; and a controller: receiving the image data, applying a location identifier of a vehicle hitch ball to the image data, and identifying a coupler of the trailer within the image data; and outputting a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

12. A vehicle, comprising: a steering system operably connected with steered wheels of the vehicle; an imager mounted with and directed to a rear of the vehicle and outputting image data; and a controller: receiving the image data, applying a location identifier of a vehicle hitch ball to the image data, and identifying a coupler of a trailer within the image data; and outputting a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

20. A method for assisting in aligning a vehicle for hitching with a trailer, comprising: receiving image data from an imager mounted with and directed to a rear of the vehicle and outputting image data; applying a location identifier of a vehicle hitch ball to the image data; identifying a coupler of the trailer within the image data; and outputting a steering control signal to a vehicle steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

. A vehicle hitch assistance system, comprising: an imaging system; a steering system; a dead reckoning system; and a controller: determining a hitch location within a vehicle exterior image received from the imaging system; deriving a vehicle path to align a hitch ball of the vehicle with the hitch location; and controlling the steering system to guide the vehicle along the path including tracking the location of the vehicle using information received from the dead reckoning system.

10. A vehicle, comprising: a plurality of cameras capturing images collectively surrounding the vehicle; a human-machine interface including a display; and a controller: assembling image data received from each of the plurality of cameras into an overhead vehicle exterior image; presenting the image on the display; receiving a user-indication of a hitch location through the human-machine interface; and deriving a vehicle path to move a hitch ball of the vehicle into the hitch location.

17. A method for guiding a vehicle into alignment with a trailer hitch, comprising: presenting an overhead vehicle exterior image on a display within the vehicle; receiving a user input indicating an area on the display; correlating the area on the display with a coordinate system applied to the image and setting the input location as a hitch location; deriving a vehicle path to align a hitch ball of the vehicle with the hitch location; and controlling a vehicle steering system to guide the vehicle along the path.




Claims 1-20 of the pending Application No. 16/547,722 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10,266,023 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-20 of the pending Appl. No. 16/547,722 and the subject matter claims 1-20 of Patent No. 10,266,023 B2 disclose a similar scope of invention.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.


Claims of Pending Application No.: 16/547,722
Claims of Patent No.: 11,084,345 B2
A system for assisting in aligning a vehicle for hitching with a trailer, comprising: a vehicle steering system; an imager mounted with and directed to a rear of the vehicle and outputting image data; and a controller: receiving the image data, applying a location identifier of a vehicle hitch ball to the image data, and identifying a coupler of the trailer within the image data; and outputting a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

2. The system of claim 1, further including: a vehicle brake system; and a vehicle powertrain control system; wherein the controller further outputs brake and powertrain control signals to the brake system and the powertrain control system in reversing of the vehicle in aligning the location identifier of the vehicle hitch ball to the image data with the coupler of the trailer.

12. A vehicle, comprising: a steering system operably connected with steered wheels of the vehicle; an imager mounted with and directed to a rear of the vehicle and outputting image data; and a controller: receiving the image data, applying a location identifier of a vehicle hitch ball to the image data, and identifying a coupler of a trailer within the image data; and outputting a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

A method for assisting in aligning a vehicle for hitching with a trailer, comprising: receiving image data from an imager mounted with and directed to a rear of the vehicle and outputting image data; applying a location identifier of a vehicle hitch ball to the image data; identifying a coupler of the trailer within the image data; and outputting a steering control signal to a vehicle steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer.

A vehicle hitch assistance system, comprising: an imaging system; a steering system; a brake system; a powertrain control system; a dead reckoning device; and a controller: determining a hitch location within a vehicle exterior image received from the imaging system and determining a distance and angle between a hitch ball of the vehicle at an initial vehicle location and the hitch location; and guiding the vehicle in a reverse direction to align the hitch ball of the vehicle with the hitch location including tracking a current location of the vehicle received from the dead reckoning device relative to the initial vehicle location and controlling the steering system, the powertrain control system and the brake system to cause the vehicle to move the hitch ball through the distance and at the angle between the hitch ball of the vehicle at the initial vehicle location and the hitch location.
9. A vehicle, comprising: a camera capturing an image to a rear of the vehicle; a vehicle positioning system; a human-machine interface including a display; and a controller: presenting the image on the display; receiving a user-indication of a hitch location through the human-machine interface and determining a distance and angle between a hitch ball of the vehicle at an initial vehicle location and the hitch location; and guiding the vehicle in a reverse direction to align the hitch ball of the vehicle with the hitch location, including tracking a current location of the vehicle received from the positioning system relative to the initial vehicle location, to cause the vehicle to move the hitch ball through the distance and at the angle between the hitch ball of the vehicle at the initial vehicle location and the hitch location.

17. A method for guiding a vehicle into alignment with a trailer hitch, comprising: presenting a vehicle exterior image on a display within the vehicle; receiving a user input indicating an area on the display; correlating the area on the display with a coordinate system applied to the image, setting the input location as a hitch location, and determining a distance and angle between a hitch ball of the vehicle at an initial vehicle location and the hitch location; and controlling a vehicle steering system to guide the vehicle to align a hitch ball of the vehicle with the hitch location, including tracking a current location of the vehicle, received from a vehicle positioning system, relative to the initial vehicle location, to cause the vehicle to move the hitch ball through the distance and at the angle between the hitch ball of the vehicle at the initial vehicle location and the hitch location.


Claims 1-20 of the pending Application No. 16/547,722 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 11,084,345 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-20 of the pending Appl. No. 16/547,722 and the subject matter claims 1-20 of Patent No. 11,084,345 B2 disclose a similar scope of invention.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shank et al. (US Pub. No.: 2014/0012465 A1: hereinafter “Shank”).

          Consider claim 1:
                   Shank teaches a system for assisting in aligning a vehicle for hitching with a trailer (See Shank, e.g., “A vehicle trailer connect system and automated parking system for use with a motor vehicle...” of Abstract, ¶ [0005]-¶ [0006], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80), comprising: a vehicle steering system (See Shank, e.g., “A vehicle trailer connect system...”, therefore, a vehicle steering system, of Abstract, ¶ [0005]-¶ [006], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); an imager mounted with and directed to a rear of the vehicle and outputting image data (See Shank, e.g., “The camera provides an image to the control circuit 20 for interpretation...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); and a controller (Fig. 2 element 21, the Microcontroller): receiving the image data (e.g., “The camera provides an image to the control circuit 20 for interpretation...”, of ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80), applying a location identifier of a vehicle hitch ball to the image data (See Shank, e.g., “A single camera provides sufficient information to determine a target object location of a fixed or known height. Two or more cameras allow for determining a target object location and its height relative to the vehicle...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80), and identifying a coupler of the trailer within the image data (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects...”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80); and outputting a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch....”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

         Consider claim 2:
                   Shank teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shank teaches a vehicle brake system (e.g., “…The control system may be such that the operator is expected to control both the brake and the accelerator]…” of ¶ [0040]); and a vehicle powertrain control system (e.g., “The vehicle power steering control then processes the requested steering wheel angle and rotates the steering wheel to the requested orientation…” of ¶ [0034]); wherein the controller further outputs brake and powertrain control signals to the brake system (e.g., “…The control system may be such that the operator is expected to control both the brake and the accelerator]…” of ¶ [0040]) and the powertrain (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch....”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

          Consider claim 3:
                   Shank teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shank teaches wherein: applying the identifier of the vehicle hitch ball to the image data includes adding the identifier to the image data correlated with a hitch ball location relative to a vehicle ground plane captured in the image data (See Shank, e.g., “A single camera provides sufficient information to determine a target object location of a fixed or known height. Two or more cameras allow for determining a target object location and its height relative to the vehicle...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); and aligning the location identifier of the vehicle hitch ball to the image data with the coupler of the trailer includes determining a relative position of the location identifier in the image data with the identified coupler within the image data (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch....”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

          Consider claim 4:
                   Shank teaches everything claimed as implemented above in the rejection of claim 3. In addition, Shank teaches wherein determining the relative position of the location identifier to the identified coupler within the image data is carried out using a pixel comparison process (See Shank, e.g., “the exemplary embodiment uses a target 54 placed on a trailer hitch receiver 52 such that the image sensor 30 has a clear view of the target. The target may be a shape, a pattern, a color or any combination of the above. System targets, samplings 54a, 54b, 54c, 54d, 54e of which are shown in FIG. 4, may be of any color that can be easily recognized such as blue, red, or yellow. The colored shape may be of one color or bordered by a color such as a yellow triangle with a black border. The shape itself may be round, square, triangular, or it may be a quick response code (QR) or other information containing symbol...”, of ¶ [0026], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

Consider claim 5:
                   Shank teaches everything claimed as implemented above in the rejection of claim 3. In addition, Shank teaches wherein the relative position of the location identifier to the identified coupler within the image data includes a distance from the location identifier to the identified coupler within the image data and an angle of the distance (e.g., “… The route to take is achieved by turning the steering wheel of the vehicle to the correct angle so that when the distance between the vehicle ball and the trailer hitch closes to zero the ball and the hitch will be aligned such that the trailer hitch may simply be lowered onto the ball of the vehicle …” of ¶ [0025]-¶ [0029]) relative to a vehicle longitudinal axis (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects...”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0029], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

         Consider claim 6:
                   Shank teaches everything claimed as implemented above in the rejection of claim 1. In addition, Shank teaches wherein the controller further receives the image data and identifies the vehicle hitch ball in the image data, the location identifier corresponding with a location of the identified vehicle hitch ball in the image data (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch....”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

          Consider claim 7:
                   Shank teaches everything claimed as implemented above in the rejection of claim 6. In addition, Shank teaches wherein the controller further stores the location of the identified vehicle hitch ball in memory (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects...”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

          Consider claim 12:
                   Shank teaches A vehicle, comprising: a steering system operably connected with steered wheels of the vehicle (See Shank, e.g., “A vehicle trailer connect system...”, therefore, a vehicle steering system, of Abstract, ¶ [0005]-¶ [006], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); an imager mounted with and directed to a rear of the vehicle and outputting image data (See Shank, e.g., “The camera provides an image to the control circuit 20 for interpretation...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); and a controller (Fig. 2 element 21, the Microcontroller): receiving the image data (e.g., “The camera provides an image to the control circuit 20 for interpretation...”, of ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80), applying a location identifier of a vehicle hitch ball to the image data (See Shank, e.g., “A single camera provides sufficient information to determine a target object location of a fixed or known height. Two or more cameras allow for determining a target object location and its height relative to the vehicle...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80), and identifying a coupler of a trailer within the image data (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects...”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80); and outputting a steering control signal to the steering system in reversing of the vehicle to align the location identifier of the vehicle hitch ball in the image data with the coupler of the trailer (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch....”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

Consider claim 13:
                   Shank teaches everything claimed as implemented above in the rejection of claim 12. In addition, Shank teaches wherein: applying the identifier of the vehicle hitch ball to the image data includes adding the identifier to the image data correlated with a hitch ball location relative to a vehicle ground plane captured in the image data (See Shank, e.g., “A single camera provides sufficient information to determine a target object location of a fixed or known height. Two or more cameras allow for determining a target object location and its height relative to the vehicle...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); and aligning the location identifier of the vehicle hitch ball to the image data with the coupler of the trailer includes determining a relative position of the location identifier in the image data with the identified coupler within the image data (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch....”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

         Consider claim 14:
                   Shank teaches everything claimed as implemented above in the rejection of claim 13. In addition, Shank teaches wherein: the relative position of the location (e.g., “… The route to take is achieved by turning the steering wheel of the vehicle to the correct angle so that when the distance between the vehicle ball and the trailer hitch closes to zero the ball and the hitch will be aligned such that the trailer hitch may simply be lowered onto the ball of the vehicle …” of ¶ [0025]-¶ [0029]); and determining the relative position of the location identifier with the identified coupler within the image data is carried out using a pixel comparison process (See Shank, e.g., “the exemplary embodiment uses a target 54 placed on a trailer hitch receiver 52 such that the image sensor 30 has a clear view of the target. The target may be a shape, a pattern, a color or any combination of the above. System targets, samplings 54a, 54b, 54c, 54d, 54e of which are shown in FIG. 4, may be of any color that can be easily recognized such as blue, red, or yellow. The colored shape may be of one color or bordered by a color such as a yellow triangle with a black border. The shape itself may be round, square, triangular, or it may be a quick response code (QR) or other information containing symbol...”, of ¶ [0026], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

          Consider claim 15:
                   Shank teaches everything claimed as implemented above in the rejection of claim 12. In addition, Shank teaches wherein the controller further: receives the image (See Shank, e.g., “A single camera provides sufficient information to determine a target object location of a fixed or known height. Two or more cameras allow for determining a target object location and its height relative to the vehicle...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); and stores the location of the identified vehicle hitch ball in memory (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects...”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

         Consider claim 20:
                   Shank teaches method for assisting in aligning a vehicle for hitching with a trailer (See Shank, e.g., “A vehicle trailer connect system and automated parking system for use with a motor vehicle...” of Abstract, ¶ [0005]-¶ [0006], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80), comprising: receiving image data from an imager mounted with and directed to a rear of the vehicle and outputting image data (See Shank, e.g., “A single camera provides sufficient information to determine a target object location of a fixed or known height. Two or more cameras allow for determining a target object location and its height relative to the vehicle...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); applying a location identifier of a vehicle hitch ball to the image data (See Shank, e.g., “A single camera provides sufficient information to determine a target object location of a fixed or known height. Two or more cameras allow for determining a target object location and its height relative to the vehicle...”, of ¶ [0005]-¶ [0006], ¶ [0025], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, and Fig. 9 element 80); identifying a coupler of the trailer within the image data (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects...”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80); and outputting a steering control signal to a vehicle steering system in reversing of the vehicle to align (See Shank, e.g., “When the locations of both the vehicle ball and the trailer hitch receiver portion have been determined, the control circuit 20 processes the images and determines distance between the two objects. Based on the distance between them and the turning characteristics of the particular vehicle, a route is determined that will align the vehicle ball and the trailer hitch....”, of ¶ [0005]-¶ [0006], ¶ [0025]-¶ [0028], and Fig. 2 elements 10-150, Fig. 4 elements 54a-e, Fig. 6 elements 50-131, and Fig. 9 element 80).

Allowable Subject Matter
Claims 8-11, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claimed subject matter of claims 8-11, 16-19 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Yu et al. (US Pub. No.: 2019/0339704 A1) teaches “A method for autonomously maneuvering a tow vehicle towards a trailer positioned behind the tow vehicle is provided. The method includes receiving one or more images from one or more cameras positioned on a back portion of the tow vehicle. The method also includes identifying a trailer representation within the one or more images. The trailer representation being indicative of the trailer positioned behind the tow vehicle. The method also includes setting a vertical center of the trailer representation as a target. The method also includes determining a first steering wheel angle to turn the tow vehicle such that the vehicle autonomously maneuvers in a direction towards the target. The method also includes transmitting instructions to a drive system causing the tow vehicle to maneuver based on the first steering wheel angle.”

Baran (US Pub. No.: 2018/0181142 A1) teaches “method and system of locating a position of an object with an omnidirectional camera affixed to a vehicle. An electronic control unit receives movement data of the vehicle from a vehicle communication bus. Simultaneously, the electronic control unit receives a plurality of omnidirectional image frames of a stationary object with the omnidirectional camera. Based on the received omnidirectional image frames, the electronic control unit identifies an object of interest in the omnidirectional image frames and tracks the object of interest in the omnidirectional image frames while the vehicle is moving. The electronic control unit determines a change in position of the object of interest in the omnidirectional image frames as the vehicle is moving and determines a distance to the object of interest based on the change of position of the vehicle and the change in position of the object of interest in the omnidirectional image frames.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/BABAR SARWAR/Primary Examiner, Art Unit 3667